
	
		III
		112th CONGRESS
		1st Session
		S. RES. 41
		IN THE SENATE OF THE UNITED STATES
		
			February 3, 2011
			Mr. Nelson of Nebraska
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Budget
		
		RESOLUTION
		Expressing the sense of the Senate that
		  Congress should reduce spending by the amount resulting from the recently
		  announced earmark moratorium.
	
	
		Whereas the debt of the United States exceeds
			 $14,000,000,000,000;
		Whereas it is important for Congress to use all tools at
			 its disposal to address the national debt crisis;
		Whereas Congress will not earmark funds for projects
			 requested by Members of Congress; and
		Whereas the earmark ban should be utilized to realize
			 actual savings: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that Congress should reduce spending by the amount resulting from the recently
			 announced earmark moratorium.
		
